Citation Nr: 0514034	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to enrollment and access to the Department of 
Veterans Affairs (VA) medical care benefits package.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision in which 
the VA in Mountain Home, Tennessee, denied the veteran's 
application for enrollment in the VA Health Care System.

On substantive appeal in March 2004, the veteran indicated 
that he wanted to appear at a travel board hearing.  In June 
2004, the VA Regional Office (RO) in Nashville, Tennessee, 
scheduled the veteran to appear at such hearing on July 15, 
2004.  The veteran failed to appear.  As such, no additional 
action in this regard is needed.  38 C.F.R. § 20.704(d) 
(2004).


FINDINGS OF FACT

1.  The veteran is not service-connected for any disability 
and he has no special eligibility attributes that qualify him 
for an improved priority group enrollment.

2.  The veteran's application for VA health care benefits was 
received on January 7, 2004.


CONCLUSION OF LAW

The criteria for enrollment and access to the VA medical care 
benefits package have not been met.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks enrollment in and access to the VA medical 
healthcare system.  Under 38 U.S.C.A. § 1705(a), VA shall 
manage the enrollment of veterans in accordance with the 
following priorities, in the order listed: (1) veterans with 
service-connected disabilities rated 50 percent or greater; 
(2) veterans with service-connected disabilities rated 30 
percent or 40 percent; (3) veterans who are former prisoners 
of war; veterans with service-connected disabilities rated 10 
percent or 20 percent; (4) veterans who are in receipt of 
increased pension based on a need of regular aid and 
attendance or by reason of being permanently housebound and 
other veterans who are catastrophically disabled; (5) 
veterans who are unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a); (6) all other 
veterans eligible for hospital care, medical services, and 
nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) 
veterans described in 38 U.S.C.A. § 1710(a)(3).

Effective October 2, 2002, section 202(a) of Public Law 107- 
135 (115 Stat. 2457), provides for a group (7) and a new 
group (8).  Group (7) veterans as described in section 
1710(a)(3) of this title are eligible for treatment as a low-
income family under section 3(b) of the United States Housing 
Act of 1937.  Group (8) veterans described in section 
1710(a)(3) of this title are veterans not covered under Group 
(7) who do not meet the qualifications of any other group.  
See 38 U.S.C.A.  § 1705(a) (West 2002).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the medical benefits package set forth in 38 
C.F.R. § 17.38. 38 C.F.R. § 17.36(a)(1).  The Secretary will 
determine which categories of veterans are eligible to be 
enrolled based on an order of priority.  See 38 C.F.R. § 
17.36(a)(1)-(a)(8).

The law provides that VA will enroll all priority categories 
of veterans set forth in 38 C.F.R. § 17.36(b) beginning 
January 17, 2003 except that those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003 or who requested disenrollment after that date, are not 
eligible to be enrolled.  38 C.F.R. § 17.36(c)(2); 68 Fed. 
Reg. No. 12, 2670-2673 (emphasis added).  

The facts in this case are not in dispute.  The record shows 
that the veteran applied for VA health benefits in January 
2004, and there is no evidence of record establishing that 
the veteran is service-connected for any disability or has 
eligibility attributes that would qualify him for a priority 
group more favorable than Group 8.  See January 2004 Computer 
Report; January 2004 Application for Health Benefits, VA Form 
10-10EZ; and DD-Form 214.

The Board is cognizant of the veteran's assertions indicating 
that he became unemployed in January 2003.  Nonetheless, the 
veteran has provided no information to suggest that he is 
eligible for treatment based on a low-income status.  The 
veteran's Application for Health Benefits, VA Form 10-10EZ, 
indicates that he is retired and is silent with regard to his 
financial status.  Further, the veteran has not provided any 
financial information to qualify him for an improved priority 
group enrollment.  See Application for Health Benefits, VA 
Form 10-10EZ; see also, January 2004 Statement of the Case 
furnishing veteran with the reasons and bases for the denial.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Given the foregoing, 
the veteran's Priority Group 8 status precludes him from 
eligibility for enrollment in the VA health care system.

The Board is also cognizant of the veteran's assertions that 
he was "unaware that enrollment in the program ceased 
January 17, 2003," and that he is being treated unfairly, as 
other veterans who filed applications earlier were enrolled.  
As previously noted, the Secretary determines which 
categories of veterans are eligible to be enrolled based on 
an order of priority.  Additionally, VA is only required to 
manage enrollment within its eight enrollment priority 
categories and announce in the Federal Registry which 
priority group of veterans VA will accept for enrollment in 
the VA Health Care System.  No additional notice is required.  
The Board is bound by VA law, statutes, and regulations.  
38 U.S.C.A. § 7104(c) (West 2002).

In this case, the law and not the evidence is dispositive.  
Therefore, the veteran's appeal is denied based on the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Veterans Claims Assistance Act of 2000 is not applicable 
to matters on appeal when the question is one limited to 
statutory interpretation.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  
Consideration in this regard is not warranted.  




ORDER

Entitlement to enrollment and access to the VA medical care 
benefits package is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


